

117 HR 5248 IH: Temporary Responders for Immediate Aid in Grave Emergencies Act of 2021
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5248IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Crow (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Provider Bridge Program, and for other purposes.1.Short titleThis Act may be cited as the Temporary Responders for Immediate Aid in Grave Emergencies Act of 2021 or the TRIAGE Act of 2021.2.Provider Bridge ProgramTitle III of the Public Health Service Act is amended by inserting after section 330L of such Act (42 U.S.C. 254c–18) the following:330L–1.Provider Bridge Program(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall maintain a program, to be known as the Provider Bridge Program—(1)to streamline the process for mobilizing health care professionals during the COVID–19 pandemic and future public health emergencies, including by utilizing communications pathways and new technology; and(2)to connect health care professionals with State agencies and health care entities in order to quickly increase access to care for patients by means of telehealth.(b)Program requirementsThe Provider Bridge Program shall be designed—(1)to ease the burden on health care professionals and support license portability by—(A)providing a directory of State and Federal COVID–19 resources;(B)offering a dedicated customer service hub to help clinicians navigate State licensure requirements, including those specific to telehealth, during states of emergency;(C)utilizing a technology platform to allow health care professionals to register and voluntarily submit their credentials and professional background information that can be used to identify such professionals as willing to treat patients by means of telehealth in highly impacted areas; and(D)producing official, digital documents of licensure information for clinicians that are recognized and accepted by licensing entities and other State agencies during states of emergency; and(2)to make it easier for State agencies and health care entities to connect with registered health care professionals to expand workforce needs by providing access to a database of information for verified, volunteer clinicians willing to provide telehealth services during emergencies.(c)ReportingThe Secretary shall submit reports to the Congress on the implementation of this section not later than the end of each of fiscal years 2023 and 2025.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,250,000 for each of fiscal years 2022 through 2026..3.Grant program to expedite reactivation of an expired license or issuance of a temporary authority to provide health care services(a)In generalThe Secretary may award grants to States for reactivating the expired licenses of, or issuing temporary authorization to, health care professionals to the extent necessary to allow such professionals to volunteer, and to assign such professionals as volunteers, pursuant to the Provider Bridge Program under section 330L–1 of the Public Health Service Act, as added by section 2, during the public health emergency.(b)Use of funds(1)Public health emergencyDuring the public health emergency, a State receiving a grant under this section may use such funds to—(A)expedite the reactivation of a health care professional’s license, or issuance of a temporary authorization, including—(i)a criminal record history check and similar vetting as required under State law for each volunteer;(ii)covering the cost of reactivation of the license or issuance of a temporary authorization;(iii)hiring additional staff; (iv)providing appropriate refresher training; and(v)any other logistical, administrative, or material costs that may arise; and(B)implement a process to assign a health care professional to a hospital, a health care clinic, or any other health care facility within the State.(2)Termination of public health emergencyIf a State receiving a grant under this section has grant funds remaining at the end of the public health emergency, the State may use such funds, during the 6-month period following such emergency, for restoring health care system readiness and procuring infectious disease personal protective equipment.(c)Reactivated license(1)In generalAs a condition on receipt of a grant under this section, a State shall require a health care professional whose license is reactivated pursuant to the grant to perform health care services under the guidance of a health care professional with an active license and in good standing on the date of the enactment of this Act.(2)RestrictionAs a condition on receipt of a grant under this section, a State may not use a grant under this section to reactivate a license of an unlicensed health care professional if—(A)the unlicensed health care professional was not in good standing with a State licensing board when the license expired; or(B)the unlicensed health care professional has been convicted of a crime that would limit their ability to provide health care services.(d)Grant amountThe amount of a grant under this section shall be proportionate to the population of the State receiving the grant relative to the total population of all States receiving grants under this section.(e)Period of the grantThe period of a grant under this section shall end at the end of the public health emergency.(f)ApplicationTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application in such form, and containing such information, as the Secretary may require. (g)Rule of constructionNothing in this Act may be construed to require a State to continue in effect a license or temporary authorization beyond the public health emergency. (h)DefinitionsIn this section:(1)The term health care professional means an individual who is licensed, registered, or certified under Federal or State law to provide health care services and is not affirmatively excluded from practice in the licensing, registering, or certifying jurisdiction or in another jurisdiction.(2)The term health care services means any services provided by a health care professional, or by any individual working under the supervision of a health care professional, that relate to the assessment or care of the health of a human being, including the diagnosis, prevention, or treatment of COVID–19.(3)The term license includes a license, registration, or certification, as defined by the State of licensure, registration, or certification to provide health care services.(4)The term public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including extensions thereof.(5)The term Secretary means the Secretary of Health and Human Services. (6)The term State has the meaning given the term in section 311 of title 5, United States Code.(7)The term temporary authorization means a temporary license, permit, or other mechanism to provide health care services as defined by the State issuing such authorization.(8)The term unlicensed health care professional means a health care professional with an expired license.(9)(A)The term volunteer means a health care professional who, with respect to the health care services rendered, does not receive compensation or any other thing of value in lieu of compensation.(B)In this paragraph the term compensation—(i)includes a payment under any insurance policy or health plan, or under any Federal or State health benefits program; and(ii)excludes—(I)receipt of items to be used exclusively for rendering health care services; and(II)excludes any direct payment or something of value from a State, hospital, or any other donation, including reimbursement for travel, lodging, and per diem in lieu of subsistence. (i)Authorization of appropriationThere is authorized to be appropriated $10,000,000 to carry out this section. 